COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     William M. Dunn v. Jesus Lara Hernandez, Enrique Caballero III and
                         Yessenia C. Caballero

Appellate case number:   01-19-00832-CV

Trial court case number: 1136391

Trial court:             County Civil Court at Law No. 2 of Harris County

        Appellees, Jesus Lara Hernandez, Enrique Caballero III, and Yessenia C. Caballero, have
filed a second motion for extension of time in which to file their brief. Appellees’ motion is
granted in part. Appellees’ brief is due on May 26, 2020.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                            Acting individually


Date: April 23, 2020